Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
       corrections@akcourts.gov.



                THE SUPREME COURT OF THE STATE OF ALASKA

JOHN REEVES and FAIRBANKS      )
GOLD CO., LLC,                 )                     Supreme Court No. S-17884/17904
                               )
             Appellants and    )                     Superior Court No. 4FA-12-02133 CI
             Cross-Appellees, )
                               )                     OPINION
    v.                         )
                               )                     No. 7617 – September 16, 2022
GODSPEED PROPERTIES, LLC and )
GOLD DREDGE 8, LLC,            )
                               )
             Appellees and     )
             Cross-Appellants. )
                               )

               Appeal from the Superior Court of the State of Alaska,
               Fourth Judicial District, Fairbanks, Paul R. Lyle, Judge.

               Appearances: Joseph W. Sheehan, Sheehan Law Office,
               Fairbanks, for Appellants/Cross-Appellees. Matthew T.
               Findley and A. William Saupe, Ashburn & Mason, P.C.,
               Anchorage, for Appellees/Cross-Appellants.

               Before: Maassen, Carney, Borghesan, and Henderson,
               Justices. [Winfree, Chief Justice, not participating.]

               BORGHESAN, Justice.

I.     INTRODUCTION
               When one party has an easement across land owned by another, the
interests of the parties must be balanced so that the landowner can use the property to the
degree consistent with the purpose of the easement.            This rule of reasonable
accommodation is at the heart of the issues presented in this appeal.
             The superior court ordered the landowner to temporarily remove a tourist
railway it had built across an easement to allow the easement holder to build a paved
road capable of dedication as a public right-of-way. The court required the railway, once
reinstalled, to be operated in ways designed to lessen interference with use of the road.
Further, the court ruled that the landowner would be liable for any increased construction
and dedication costs the easement holder incurred as a result of the railway crossing.
             On appeal the easement holder argues that the court erred by permitting the
landowner to make reasonable use of land covered by the easement; allowing the
landowner to build permanent improvements in the easement; limiting the road width to
60 feet when the width of the granted easement was 100 feet; permitting improvements
that would allegedly interfere with the ability to dedicate the easement; and failing to
account for time needed to obtain administrative approvals when setting a road
construction schedule. The landowner cross-appeals, claiming it is the prevailing party
entitled to attorney’s fees. Seeing no error in the superior court’s rulings, we affirm.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Godspeed Properties, LLC owns a parcel of land (MS-1724) that is adjacent
to John Reeves’s parcel of land (MS-1709).1 Godspeed also owns a lot containing an old
gold dredge (Gold Dredge 8) maintained as a tourist attraction.




      1
              For a more detailed description of the history of MS-1724 and MS-1709,
see Reeves v. Godspeed Properties, LLC (Reeves I), 426 P.3d 845, 847-49 (Alaska
2018). There is also a visual sketch of the relevant properties attached as an appendix
to that opinion. Id. at 862.

                                           -2-                                      7617
              The deed to MS-1724 contained a reserved easement allowing the easement
holder to cross MS-1724 to reach other properties, including Reeves’s land. The deed
stated that the easement was “a dedicatable easement for ingress, egress, and utilities,
100 feet in width.”
              Godspeed acquired MS-1724 in 2009. Reeves then informed Godspeed
that Reeves had rights to the easement running through MS-1724 and offered to sell the
easement to Godspeed. The parties negotiated for several years but were unable to come
to an agreement. Meanwhile Godspeed developed MS-1724 as an integrated tourist
attraction and built a railway encroaching on Reeves’s easement that takes visitors to see
Gold Dredge 8.
              In 2012 the Fairbanks North Star Borough granted Reeves preliminary plat
approval to subdivide his parcel of land. The plat included Reeves’s plan to dedicate 60
feet of his easement across MS-1724 as a public right-of-way to access the subdivision.
              After negotiations between Reeves and Godspeed derailed, Reeves
constructed a dirt road on the easement. Godspeed then built a berm on the easement and
blocked access.2
       B.     Proceedings
              1.      Reeves I
              The parties litigated the validity and continued existence of Reeves’s
easement. In 2012 Godspeed filed a complaint against Reeves to quiet title. Godspeed
also sought to enjoin Reeves from paving the road in the easement until the court could
determine whether the easement was valid. The superior court granted a preliminary
injunction, noting that Godspeed’s tourist attraction draws a “significant number” of
visitors during the tourist season.


       2
              Id. at 847-48. The parties do not dispute these facts.

                                           -3-                                      7617
             After ample motion practice the superior court determined that the deed to
MS-1724 created a valid easement, to which Reeves and his company were successors-
in-interest. The parties then proceeded to trial on whether the easement had been
extinguished by prescription due to mining activities in the easement, including the
placement of gravel piles, equipment, and a processing plant. The superior court found
that the plant had operated for 15 years in the easement and that the plant’s activities
impeded travel in the easement. The court concluded that the easement was entirely
extinguished by prescription because the plant unreasonably interfered with Reeves’s use
of the easement.
             Both parties appealed.3 Godspeed argued that the easement had never been
created, while Reeves argued that the easement had not been terminated by prescription.4
We held that a valid easement appurtenant5 was created in the deed to MS-1724.6 The
clear intent of the deed was “to create an easement that was capable of being dedicated.”7




      3
             Id. at 849.
      4
             Id.
      5
               An easement appurtenant “is a right to use a certain parcel, the servient
estate, for the benefit of another parcel, the dominant estate.” SOP, Inc. v. State, Dep’t
of Nat. Res., Div. of Parks & Outdoor Recreation, 310 P.3d 962, 969 n.32 (Alaska 2013)
(quoting 25 AM. JUR. 2D Easements and Licenses § 8 (2004)). Easements appurtenant
“run with the land and continue to benefit the dominant estate.” Reeves I, 426 P.3d at
850.
      6
             Reeves I, 426 P.3d at 851.
      7
             Id. at 850.

                                           -4-                                      7617
             We also ruled that easements may be partially extinguished by
prescription.8 We held that the plant extinguished the part of the easement upon which
it stood, but the other mining activities did not sufficiently interfere with the easement
to extinguish it entirely.9 Because there was a remaining question of where precisely the
plant sat within the easement, we remanded for the superior court to determine the extent
to which the plant occupied (and therefore terminated a portion of) the easement.10
             2.     On remand
             The superior court enjoined Reeves from building his road until it could
assess the plant’s location in the easement and remand proceedings were complete. The
court determined that the injunction was appropriate because Reeves was adequately
protected: Reeves’s parcel of land was not landlocked, so he could access his land
through a different road.
             The superior court held a trial on the location of the plant and issued its
decision in December 2019. It found that Godspeed failed to show that the gold plant
protruded into the easement; the court therefore concluded that no portion of the
easement had been terminated. The court then recognized its responsibility to balance
the parties’ interests and determine whether Godspeed could use the easement without
unreasonably interfering with Reeves’s rights.11 Because neither party had presented


      8
             Id. at 853.
      9
             Id. at 853-54.
      10
             Id. at 854-55.
      11
             See Williams v. Fagnani, 228 P.3d 71, 74 (Alaska 2010) (explaining that
to determine whether there is an unreasonable interference, the “interests of the parties
must be balanced to strike a reasonable accommodation that maximizes overall utility to
the extent consistent with effectuating the purpose of the easement” (quoting
                                                                          (continued...)

                                           -5-                                      7617
evidence on this issue, the court ordered Godspeed to submit a detailed plan showing
how Godspeed proposed to make use of the easement in a manner reasonably compatible
with Reeves’s use of the easement. The court also ordered Reeves to file a response.
              Both Godspeed and Reeves complied. In June 2020 the court held a
hearing on Godspeed’s plan. Godspeed notified the court that it would not be operating
its railway tour in the summer of 2020 due to the COVID-19 pandemic, providing
Reeves with “several more months of good weather, eight months of construction season
without worr[ying]” about railway operations hindering construction. Reeves requested
that the court lift the injunction to allow him to “immediately start construction and
remov[e] things from this easement so that [he could] get something done th[at]
summer.”
              Godspeed then addressed Reeves’s concerns about the safety risks that the
railway might pose to the public using the easement road. Godspeed promised to post
a flagger at the crossing to hold traffic, which it stated would address the pertinent safety
concerns. Godspeed also argued that its railway would pose minimal inconvenience to
drivers on the road, as the train would not stop in the easement and would take no longer
than 90 seconds to cross it.
              Godspeed also challenged whether Reeves truly intended to dedicate the
easement to the Borough. Reeves replied that it was “irrelevant” what his plans were;
he might dedicate “tomorrow” or he might do so “next year” — “[t]he easement allows
him to do it not on any time frame convenient to the servient estate [but] on his own time
frame.” The court asked Reeves if he was “ready to put a road in,” “[r]egardless of what




       11
          (...continued)
RESTATEMENT (THIRD) OF PROPERTY: SERVITUDES § 4.9 cmt. c (AM. LAW INST. 2000))).

                                             -6-                                       7617
his future plans might be about dedication.” Reeves responded yes, he was prepared to
“start building it” as soon as the court “lift[ed] the injunction.”
                     a.     The superior court’s initial reasonable accommodation
                            order
              Relying on Reeves’s representations about his plans to immediately build
the road, the superior court expedited its decision so that construction could begin that
summer.     In July 2020 the superior court issued an order requiring reasonable
accommodation from both parties and vacating the preliminary injunction against
Reeves.
              As to Godspeed, the court required that it immediately remove its railway
tracks, berms, and a steam pipe field display12 from the easement so that Reeves could
begin constructing a road. The court allowed Godspeed to reinstall the berms and tracks
after road construction — but not the steam pipe field. Further, the berms (once
reinstalled) were not to unduly impede the vision of drivers using the road. The court
also prohibited the train from stopping in the easement. And the court allowed Godspeed
to install wooden gates at the railway crossings with limitations: the gates would close
to pause traffic only when the train crossed the road, but would remain open at all other
times; the gates would never be locked; and the gates would be manually operated by
Godspeed employees.
              The court also required Godspeed to bear the full cost of removal and
reinstallment, as well as any increased cost that Reeves reasonably incurred by
constructing the road at the current grade of the railway crossings. And if Reeves
dedicated the road, Godspeed would have to bear any increased costs of dedication


       12
             The steam pipe field display was a part of Godspeed’s train tour. The train
would stop in the easement so that tour patrons could view and hear about the steam pipe
field.

                                            -7-                                    7617
necessitated by the presence of the railway tracks — including the cost of “installing and
maintaining any improvements required for governmental acceptance of the road’s
dedication.” Finally, the court issued a permanent injunction prohibiting Godspeed from
ever claiming that the easement was extinguished by prescription because of the railway
crossings, gate, or berms allowed by the judgment.
              As to Reeves, the court allowed him to construct his road on the easement,
but the road itself was limited to 60 feet in width — the width that the record indicated
would meet the Borough’s dedication requirements. The court ordered Reeves to
complete road construction by March 1, 2021.
                     b.     The parties’ motions for reconsideration and clarification
              Shortly after the court’s order was issued, Reeves filed a motion for
reconsideration. Reeves raised a new argument in that motion, asserting that the road
construction deadline in the court’s order was not feasible because the process of
obtaining approval to dedicate the road would take over a year. Godspeed filed a motion
for clarification, asking the court to confirm that Godspeed could reinstall its
improvements even if Reeves’s “road [wa]s not completed, for any reason, by March 1,
2021.” Godspeed explained that it “d[id] not want to remove the tracks and berms only
to have Reeves . . . not complete his road building” by the deadline, since such a scenario
would “deal a devastating blow to Godspeed’s ability to run [its train] tour” that summer.
While the motions were pending, both parties appealed.
              The superior court denied both Reeves’s motion for reconsideration and
Godspeed’s motion for clarification. In denying Reeves’s motion, the court addressed
three of Reeves’s arguments relevant to this appeal. First, as to Reeves’s argument that
he could not construct the road until he received Borough approval for public dedication
of the road, the court found that the argument was raised for the first time in the motion



                                            -8-                                      7617
for reconsideration and therefore waived.13 And not only was it waived, it was also
contradicted by Reeves’s prior representations to the court. The court pointed to the
specific representations that it had relied on in setting a construction deadline. Reeves’s
affidavit, submitted in January 2020, stated that he would immediately begin building
the road. At the June 2020 hearing, Reeves told the court that he intended to
“immediately start construction” and that if the court lifted the injunction, he would “hire
a surveyor to survey this road . . . and he w[ould] put in a road and [would] start
building it and do it either himself or hire someone to do it.” The court explained that
it had “expedited its decision after the June hearing so that road construction could begin
th[at] summer.”
              Second, as to Reeves’s argument that the deadline unreasonably required
him to build the road during winter, the court explained that Reeves “had since July 2,
2020 to construct the road” and that Reeves acknowledged the construction season in
Fairbanks lasts through October. Because Reeves stated in June 2020 that he was ready
to begin building immediately, the court concluded that the March 2021 deadline was not
unreasonable.
              And third, as to Reeves’s argument that the court failed to address his need
to maintain the road in the future, the court explained that its order provided Reeves the
“right to make full use of the easement for maintenance purposes.” The order expressly
stated that Reeves “will still have the benefit of the full width of the easement for
maintenance . . . and widening the road if he has a future need.”


       13
             The superior court relied on Katz v. Murphy, in which we held that “Alaska
Civil Rule 77(k) . . . does not allow the moving party to raise new grounds as a basis for
reconsideration; instead the rule only allows reconsideration of points that were
overlooked or misconceived despite having been properly raised.” 165 P.3d 649, 661
(Alaska 2007).

                                            -9-                                       7617
                    c.     The superior court’s amended reasonable
                           accommodation order and attorney’s fees award
             In February 2021, because the road that the judgment contemplated would
be built in the summer of 2020 was not built, the parties sought to stay their appeals so
that the superior court could address enforcement of the reasonable accommodation
order. The superior court therefore requested that we return jurisdiction, and we did.
             The parties submitted new construction plans to the superior court in the
spring of 2021. Reeves’s plan restated his argument that Godspeed should be enjoined
from using the easement until “after Reeves . . . completed dedication of the easement,”
which he asserted would take “more than a year, maybe more than two years[,] or even
three.” Godspeed also filed a notice that it would not be operating tours during the
summer of 2021 due to the pandemic.
             The court held a hearing on whether modifications to the reasonable
accommodation order were necessary. It then reviewed the record to see if there was
evidence to support Reeves’s argument that dedicating the road would take longer than
one year. Because Reeves had presented no such evidence prior to the final judgment
— and in fact had testified that he would construct the road regardless of whether he
could dedicate the road — the court reaffirmed that Reeves had waived that argument.
The court amended the order with new construction deadlines: Godspeed was to remove
its improvements from the easement by June 15, 2021 and Reeves was to construct the
road by March 1, 2022.
             The superior court also awarded Reeves attorney’s fees. It found that
Reeves was the prevailing party on the main issue, which it defined as the “ ‘creation and
continuing validity of an easement’ across Godspeed’s land,” quoting our decision in
Reeves I. Per Alaska Civil Rule 82(b)(2), the court awarded Reeves 30% of his
attorney’s fees.

                                          -10-                                      7617
             After the superior court issued its amended reasonable accommodation
order, the stay on the appeals was lifted. Neither Reeves nor Godspeed moved for a stay
of the superior court’s amended order and new construction schedule.14 In briefing
Godspeed represents that it has since removed the steam pipe field, but it appears that no
other changes to the easement have been made.
             On appeal Reeves challenges the superior court’s reasonable
accommodation order. Godspeed cross-appeals the attorney’s fees ruling.
III.   STANDARDS OF REVIEW
             Reeves challenges both the superior court’s application of legal standards
and its balancing of the parties’ interests in ordering reasonable accommodation. We
review the application of legal standards de novo.15 We review the balancing of interests
to strike a reasonable accommodation for abuse of discretion.16
             Godspeed challenges the superior court’s conclusion that Reeves is the
“prevailing party” for purposes of attorney’s fees. We review a superior court’s
prevailing party determination for abuse of discretion, and we will reverse only if it is
manifestly unreasonable.17




       14
             Although Godspeed requested a stay of the initial order, neither Godspeed
nor Reeves sought a stay once the court amended the order and construction deadlines.
And neither party moved this court for a stay pending appeal.
       15
             Jigliotti Fam. Tr. v. Bloom, 497 P.3d 472, 477 (Alaska 2021).
       16
             Sykes v. Lawless, 474 P.3d 636, 645 (Alaska 2020).
       17
             Schultz v. Wells Fargo Bank, N.A., 301 P.3d 1237, 1241 (Alaska 2013).

                                          -11-                                      7617
IV.    DISCUSSION
       A.    The Superior Court Did Not Err By Balancing The Parties’ Interests
             And Ordering Reasonable Accommodation.
             Reeves argues that the superior court erred by allowing Godspeed to make
certain uses of his easement. In Williams v. Fagnani we held that “the holder of the
servient estate is entitled to make any use of the servient estate that does not
unreasonably interfere with enjoyment of the servitude.”18 In deciding whether there is
an unreasonable interference, the “interests of the parties must be balanced to strike a
reasonable accommodation that maximizes overall utility to the extent consistent with
effectuating the purpose of the easement.”19 There is no abuse of discretion in the way
the superior court balanced the competing interests of the parties in this case.
             In Sykes v. Lawless we assessed whether locked gates across an easement
were an unreasonable interference.20 The servient estate owner had installed the gates
in order to protect his property from trespassers.21 Although the estate owner had
provided the easement holder with keys to the gates, the easement holder argued that the
gates inconvenienced him and unreasonably interfered with his use of the easement.22
Applying Williams, we first considered the purpose of the easement, which the superior




       18
           228 P.3d 71, 74 (Alaska 2010) (quoting RESTATEMENT (THIRD)                OF
PROPERTY: SERVITUDES § 4.9 (AM. LAW INST. 2000)).
       19
             Id. (quoting RESTATEMENT (THIRD)        OF   PROPERTY: SERVITUDES § 4.9
cmt. c).
       20
             474 P.3d at 645.
       21
             Id. at 640.
       22
             Id. at 640, 644.

                                          -12-                                     7617
court had determined was to provide access to a single family residence.23 We then
balanced the two parties’ interests to determine whether the gates unreasonably interfered
with that purpose.24 We concluded that because the burden on the easement holder was
minimal while the benefit to the servient estate owner was substantial, the superior court
had appropriately allowed the servient estate owner to install the gates.25
              As in Sykes, the superior court here identified the purpose of the easement
and balanced the interests of Reeves and Godspeed. The purpose of the easement, as
stated in the deed, is to be “dedicatable” (i.e., capable of being dedicated) and for
“egress, ingress, and utilities.” In other words, the purpose of the easement is to provide
Reeves a route of access to his parcel of land that can be dedicated as a public right-of­
way. The superior court then assessed whether Godspeed’s use of the easement
unreasonably interfered with Reeves’s use.26 It determined that two of Godspeed’s uses
were unreasonable and placed restrictions on them: Godspeed was ordered to remove


       23
              Id. at 644-45.
       24
              Id. at 645.
       25
              Id.
       26
              On appeal, Reeves argues that Godspeed’s use of the easement is not for
its own benefit. Reeves argues that Godspeed’s improvements on the easement are
actually for the benefit of Discovery Gold Tours, LLC (the company that owns Gold
Dredge 8) and not Godspeed itself (the servient estate owner), so Godspeed’s
improvements are “not necessary for the enjoyment of MS 1724” and therefore not
allowed. But the superior court already inquired into this issue in Reeves I and found
that the same family owns both companies and that the two separate companies were
formed for liability purposes only. Further, Reeves misinterprets the rule. The “holder
of the servient estate is entitled to make any use of the servient estate that does not
unreasonably interfere with enjoyment of the servitude.” See Williams v. Fagnani, 228
P.3d 71, 74 (Alaska 2010) (emphasis added). Permissible uses are not, as Reeves
suggests, strictly limited to those that are “necessary” to make use of the servient estate.

                                           -13-                                       7617
its steam pipe field permanently and to maintain its berms in a way that protects driver
safety. But the superior court determined that Godspeed’s railway and gate did not
unreasonably interfere. It required that the gate remain unlocked and be manually
operated by Godspeed employees. The train crossings would be “minor”; the train
would cross the easement, at maximum, a total of 30 minutes per day and would run on
a “relative[ly] set schedule.” The railway tracks were already hardened for safe use by
vehicular traffic. Noting the many other roads in Fairbanks with railway crossings, the
court concluded that Reeves’s use would not be unreasonably hampered by Godspeed’s
train.
              Despite the superior court’s careful balancing, Reeves raises several
arguments challenging the reasonable accommodation order. His arguments can be
grouped into four categories: (1) the accommodations allowed by the court are
unreasonable because they are “permanent”; (2) the accommodations allowed by the
court unreasonably interfere with Reeves’s right to dedicate the easement; (3) the
superior court applied the wrong rules in issuing its accommodation order; and (4) the
order subjects Reeves to a future claim by Godspeed of termination by prescription. We
address each in turn.
              1.    Accommodations are not necessarily unreasonable because they
                    are “permanent.”
              Reeves argues that because Godspeed’s berms, railway, and gate are
“permanent,” they unreasonably interfere with his use of the easement. Reeves relies on
Hansen v. Davis, suggesting we ruled that permanent improvements are categorically
unreasonable interferences with an easement.27 The suggestion is incorrect. The issue
in Hansen was whether a property owner’s garden sufficiently interfered with an



         27
              220 P.3d 911, 916-17 (Alaska 2009).

                                         -14-                                     7617
easement to put the easement holder on “notice that the easement [wa]s under threat,”
thereby triggering the prescriptive period.28 The portion of Hansen that Reeves cites —
that “[a]s a general guideline . . . permanent and expensive improvements that are
difficult and damaging to remove will trigger the prescriptive period” — is relevant to
the issue of notice.29 Permanent and expensive improvements are more likely to put the
easement holder on notice of a hostile use so that the easement holder “may take steps
to vindicate his rights by legal action.”30 If the easement holder, despite being on notice,
fails to take legal action, the easement is terminated.31
              But here, the focus of the inquiry is not notice; the inquiry is whether the
property owner’s use can be fairly balanced with the easement holder’s enjoyment of the
easement. A permanent and expensive improvement in the easement is not necessarily
incompatible with or even burdensome on the easement holder’s use of the easement.
Reeves’s suggestion that Hansen prohibits the servient estate owner from erecting
“permanent” improvements in an easement is therefore incorrect.32




       28
             Id. at 915, 916-17 (quoting 7 THOMPSON              ON   REAL PROPERTY §
60.08(b)(7)(i) (David A. Thomas ed., 2004)).
       29
              Id. at 917.
       30
            Id. at 916 (quoting Peters v. Juneau–Douglas Girl Scout Council, 519 P.2d
826, 832 (Alaska 1974)).
       31
             See Jigliotti Fam. Tr. v. Bloom, 497 P.3d 472, 477-78 (Alaska 2021) (“[A]
party claiming that an easement was extinguished by prescription must prove continuous
and open and notorious use of the easement area for a ten year period by clear and
convincing evidence.” (quoting Hansen, 220 P.3d at 916)).
       32
           Nor did we state a categorical rule in Hansen that “permanent”
improvements are necessarily hostile uses in the prescriptive termination context.

                                           -15-                                       7617
                2.    The accommodations ordered by the superior court do not
                      unreasonably interfere with Reeves’s right to dedicate the
                      easement.
                Reeves argues that the accommodations ordered by the superior court
interfere with his right to dedicate the easement.33 But the superior court expressly
addressed Reeves’s dedication concerns and crafted its order to protect Reeves’s right
to dedicate. The court noted that Reeves offered limited evidence about what would be
required for him to dedicate the easement. The only evidence presented to the court was
that Reeves’s road would need to be 60 feet wide to comply with a Borough ordinance.
And Reeves did not identify any proposed use of the easement that would require the
road to be built to the easement’s full 100-foot width. The court accordingly allowed
Reeves to construct a road 60 feet in width so that it is capable of being dedicated under
borough ordinance.34 The court did not impose any limits on what Reeves may or may
not dedicate.
                Reeves also argues that the presence of the railway creates safety risks that
will hinder his dedication of the easement. But the documents that Reeves relies on do
not support that assertion; they merely state that Reeves may need to provide additional
data to the Borough and make adjustments to ensure public safety before dedicating the


       33
            “Dedication” is “[t]he donation of land or creation of an easement for public
use.” Dedication, BLACK’S LAW DICTIONARY (11th ed. 2019).
       34
               Reeves argues that the Borough, not the superior court, “has primary
jurisdiction over dedications” and that “[o]nce the [e]asement is dedicated, . . . [its]
use . . . will be governed by borough ordinance.” Reeves suggests that the superior
court’s order interferes with the Borough’s authority to govern dedicated roads. Not so.
The superior court relied on the Borough’s ordinance in deciding the width of the road.
Further, the court left open the possibility of “widening the road if [Reeves] has a future
need.” If Reeves decides to dedicate the road and can show that the Borough requires
a road wider than 60 feet, he may be able to widen the road.

                                             -16-                                      7617
road. And the superior court, taking judicial notice that railway crossings on public
roads are common in Fairbanks, determined that the presence of Godspeed’s railway
alone should not bar dedication of the road. Further, the court ruled that if the railway
made dedication of the road more costly, Godspeed would pay for the increased cost —
including costs incurred to address safety risks and to obtain government permits
necessary for dedication. The superior court did not abuse its discretion in the way it
accommodated Reeves’s interest in dedicating the road.35
             Reeves contends that given his right to dedicate the easement, Godspeed
must “abstain from any use, the placement of any improvement, or the assertion of any
claim regarding the [e]asement that would adversely affect Reeves’[s] decision to
dedicate the [e]asement.” In other words, Reeves seeks unfettered use of the easement.
But our precedent contemplates reasonable limits on the easement holder when necessary
for the servient estate owner’s use.36 Those reasonable limits apply even when the
easement holder has a right to dedicate the easement.
             3.     The superior court correctly applied our precedent in balancing
                    the parties’ interests and ordering reasonable accommodation.
             Reeves argues that the superior court improperly “exercised its equity
power” in its reasonable accommodation order. This argument appears to stem from
Reeves’s belief that the court had no basis in law to order reasonable accommodation and


      35
              Reeves also argues that potential future litigation costs unreasonably
interfere with his use of the easement. Because he provides no support for this argument,
it is waived. Coppe v. Bleicher, 318 P.3d 369, 379 (Alaska 2014) (affirming conclusion
that argument was waived when argument “lacked citation to authority or a legal theory
to support it”); see also Adamson v. Univ. of Alaska, 819 P.2d 886, 889 n.3 (Alaska
1991) (“[W]here a point is given only a cursory statement in the argument portion of a
brief, the point will not be considered on appeal.”).
      36
             E.g., Hansen, 220 P.3d at 916.

                                          -17-                                     7617
therefore resorted to equity to alter the rights that go with the easement. But the superior
court did not apply equity, nor did it change the scope of the easement. The superior
court, relying on Williams, followed our precedent in balancing the parties’ rights and
ordering accommodation, which is rooted in the common law of easements.37 Although
the superior court’s decision on remand mentioned “[e]quitable [c]onsiderations” when
discussing reasonable accommodations, the substance of the court’s analysis applied our
precedent — not equitable principles.38
              Reeves also argues that the superior court incorrectly focused on Reeves’s
“need” for a 60-foot wide road instead of the 100-foot width granted in the deed. He
argues that “need” is an “irrelevant” consideration in determining the rights of the
easement holder, and he faults the superior court for failing to define “need.” But
Reeves’s need for only 60 feet of the easement was indeed relevant to the superior
court’s balancing analysis. It was appropriate for the superior court to consider how
much of the easement Reeves would need to develop a road capable of dedication so
that, per Williams, the court could “maximize[] overall utility” of the land while still
“effectuating the purpose of the easement.”39
              Reeves additionally appears to argue that Williams’s reasonable
accommodation rule does not apply when the easement has “specific parameters.” In
other words Reeves believes that because his easement is defined as 100 feet wide, he
should have unfettered use of those 100 feet and cannot be required to accommodate



       37
          See Williams v. Fagnani, 228 P.3d 71, 74 (Alaska 2010) (citing
RESTATEMENT (THIRD) OF PROPERTY: SERVITUDES § 4.9 (AM. LAW INST. 2000)).
       38
              The superior court appears to have used the term “equitable” to mean a
“fair” balancing of the parties’ rights.
       39
              Williams, 228 P.3d at 74.

                                           -18-                                       7617
Godspeed’s use. But in Andersen v. Edwards we rejected the argument that an easement
holder has an “absolute right to clear” the entire width of the easement.40 We explained
that the grant of an easement “is not ordinarily to be construed as providing for a way as
broad as the ground referred to.”41
              Reeves selectively quotes Labrenz v. Burnett to support his argument:
“Where specific parameters . . . have been expressly set forth, . . . the expressed terms . . .
are controlling . . . and consideration of what may be necessary or reasonable to the
present use of the dominant estate [is] not controlling.”42 But Labrenz limited the rights
of the easement holder. We held that when an easement holder seeks to make changes
to the land, the easement holder cannot go beyond the express purpose and parameters
of the easement.43 Therefore the easement holder — not the servient estate owner — was
bound by the specific parameters of the easement.44



       40
               625 P.2d 282, 286 (Alaska 1981) (holding that, although right-of-way was
100 feet wide, easement holder was not entitled to clear the full 100 feet and could only
develop amount of land “reasonably necessary” for roadway); see Dillingham Com. Co.
v. City of Dillingham, 705 P.2d 410, 415 (Alaska 1985) (“[T]he term ‘right of way’ is
synonymous with ‘easement.’ ”).
       41
             Andersen, 625 P.2d at 286 (quoting W. W. Allen, Annotation, Width of Way
Created by Express Grant, Reservation, or Exception Not Specifying Width, 28 A.L.R.
2d 253, 265 (1953)).
       42
             218 P.3d 993, 1000 (Alaska 2009). Reeves also cites Andersen v. Edwards,
which does not support his argument either. 625 P.2d at 286-87 (holding that where
right-of-way reservation does not specifically describe width of intended roadway and
instead merely describes overall width of right-of-way, the easement holder is “entitled
to make only reasonable use of the right-of-way”).
       43
              Labrenz, 218 P.3d at 1000.
       44
              Id.

                                             -19-                                        7617
              Labrenz further cuts against Reeves. Not only did we limit the easement
holder’s rights, we also allowed the servient estate owner to install a driveway across the
easement.45 We emphasized that the servient estate owner may utilize the easement in
“any manner and for any purpose that does not unreasonably interfere with” the
easement holder’s rights.46 Thus Labrenz confirms that Reeves is not entitled to develop
the entirety of his 100-foot easement without regard to Godspeed’s interests simply
because the deed states the width of the easement. And like the driveway in Labrenz,
Godspeed’s railway crossings, berms, and gate are reasonable uses of the easement.
              4.     The superior court’s order does not subject Reeves to a future
                     claim of termination by prescription.
              Reeves argues that the superior court’s accommodation order allows
Godspeed to pursue a future claim of termination by prescription based on Godspeed’s
use of the easement. But the superior court entered a permanent injunction barring
Godspeed from ever claiming that its use of the easement per the court’s order
prescriptively extinguished the easement. Godspeed’s use of the easement in accordance
with the court’s order will therefore not trigger a claim of prescription.47




       45
              Id. at 1002.
       46
              Id.
       47
               See Sykes v. Lawless, 474 P.3d 636, 645 (Alaska 2020) (“The [servient
estate owner’s] gates are not an ‘unreasonable interference’ because they were approved
by the court; the gates therefore could not be evidence in a future claim that the easement
was extinguished by prescription.”). Although Reeves points to the injunction as proof
that the court allowed Godspeed to unreasonably interfere with the easement, we are not
persuaded by this circular logic. The injunction was a belt-and-suspenders approach to
protecting Reeves — not an admission by the court that it was sanctioning an
unreasonable use.

                                           -20-                                      7617
      B.     The Superior Court Did Not Err By Requiring Reeves To Complete
             Construction Of His Road By March 2022.
             Reeves challenges the superior court’s deadline for constructing his road.
The court ordered in April 2021 that Reeves must construct his road by March 2022.
Reeves argues that because he plans to dedicate the road, and because the dedication
approval process will take over a year, he cannot begin construction until he receives
dedication approval and therefore cannot meet the court’s construction deadline.
             This argument is waived. An issue raised for the first time in a motion for
reconsideration is not timely and therefore not preserved for appeal.48 Reeves raised the
argument for the first time in his motion for reconsideration of the superior court’s
judgment on remand. The superior court acknowledged the argument upon reviewing
the motion, but determined it was waived because Reeves had failed to raise it at any
point before the court issued its judgment.
             Although a waived argument may still be reviewed for plain error,49 we see
no plain error here. Plain error occurs when “an obvious mistake has been made which
creates a high likelihood that injustice has resulted.”50 The superior court set a
reasonable construction schedule based on Reeves’s own representations that he could
promptly begin constructing the road. At a hearing in June 2020 Reeves told the
superior court that he intended to “immediately start construction.” Relying on that
statement, the court expedited its decision so that road construction could begin that
summer. Then, when Reeves failed to begin construction in 2020, the superior court

      48
              Stephanie W. v. Maxwell V., 319 P.3d 219, 227 (Alaska 2014) (quoting
Stadnicky v. Southpark Terrace Homeowner’s Ass’n, 939 P.2d 403, 405 (Alaska 1997)).
      49
             Morris v. Morris, 506 P.3d 8, 14 (Alaska 2022).
      50
            Katz v. Murphy, 165 P.3d 649, 662 (Alaska 2007) (quoting D.J. v. P.C., 36
P.3d 663, 668 (Alaska 2001)).

                                          -21-                                     7617
held another hearing and set a new construction deadline of March 2022. That deadline
was especially reasonable because Godspeed would not be running its railway during the
summer of 2021, giving Reeves the unfettered ability to construct a road on the easement
during that time.
             Reeves did not request a stay of the court’s amended order pending appeal.
Reeves cannot now fault the superior court for his difficulty meeting the construction
deadline despite failing to seek a stay.       Because the superior court’s amended
construction schedule was reasonable at the time it was issued, and because Reeves failed
to seek a stay, we affirm the superior court’s construction deadline.51
      C.     The Superior Court Did Not Abuse Its Discretion By Determining
             That Reeves Was The Prevailing Party Entitled To Attorney’s Fees.
             Godspeed challenges the superior court’s determination that Reeves was
the prevailing party for purposes of awarding attorney’s fees. The prevailing party is
“the one who is successful on the main issue of the action.”52 The party need not recover
all of the relief prayed for; the party “may prevail even if it wins only one of many
claims.”53 When determining the prevailing party, the superior court should ask the
“objective question . . . whether [the party] obtained the relief it sought.”54 Prevailing



      51
                 The construction deadline has now passed. We emphasize that parties
wishing to stay the effect of a superior court order pending appeal must expressly seek
that relief; it is not granted automatically. Alaska R. App. P. 205 (“A motion for a stay
will normally not be considered by the supreme court unless application has previously
been made to the trial court and has been denied . . . .”).
      52
             Schultz v. Wells Fargo Bank, N.A., 301 P.3d 1237, 1242 (Alaska 2013)
(quoting Taylor v. Moutrie-Pelham, 246 P.3d 927, 929 (Alaska 2011)).
      53
             Id. at 1241.
      54
             Id. at 1242 (alterations in original) (quoting Taylor, 246 P.3d at 930).

                                          -22-                                      7617
party determinations are committed to the “broad discretion” of the superior court and
will be overturned only if “manifestly unreasonable.”55
             The superior court, quoting our decision in Reeves I, defined the main issue
of the suit as the “ ‘creation and continuing validity of an easement’ across Godspeed’s
land.” The superior court rejected Godspeed’s attempt to reframe the case as involving
two competing main claims (Godspeed’s claim of prescriptive extinguishment and
Reeves’s claim for ejectment), because both claims rested on the easement’s validity and
continued existence. Because Reeves had prevailed in establishing the creation and
continued existence of the easement, the court concluded that Reeves was the prevailing
party. This was so, the court explained, even though Godspeed prevailed against
Reeves’s counterclaims and even though neither party prevailed on the issue of
accommodation.
             We see no abuse of discretion. We are not persuaded by Godspeed’s
attempt to characterize the main issue of the suit as “saving [Godspeed’s] business by
preventing [Reeves] from bulldozing a key component of it.” Godspeed sued Reeves,
asserting that the easement either did not exist or was extinguished. Throughout the first
trial, first appeal, and proceedings on remand, Reeves argued that the easement was
validly created and had not been terminated by prescription. We concluded that the
easement was valid,56 and on remand the superior court concluded that no portion of the
easement had been extinguished. Reeves therefore prevailed in establishing the creation
and continued validity of his easement — the main issue of this case.



      55
            Id. at 1241 (first quoting K & K Recycling, Inc. v. Alaska Gold Co., 80 P.3d
702, 721 (Alaska 2003); and then quoting All. of Concerned Taxpayers, Inc. v. Kenai
Peninsula Borough, 273 P.3d 1123, 1126 (Alaska 2012)).
      56
             Reeves I, 426 P.3d 845, 851 (Alaska 2018).

                                          -23-                                      7617
              Godspeed argues that the case was a “draw” because Reeves initiated this
second appeal. But Godspeed cites no authority suggesting that a party that lodges an
appeal cannot be the prevailing party for purposes of Rule 82 attorney’s fees. Although
Reeves did not obtain everything he sought below, a party need not recover all of the
relief prayed for to be the prevailing party.57
              Godspeed also argues that the case was a draw because it prevailed against
Reeves on each of his counterclaims.58 But we have cautioned against “merely
count[ing] claims to determine prevailing party status.”59 Because “a party may prevail
even if it wins only one of many claims,”60 and because the superior court found that
Reeves ultimately won on the main issue in this case, it reasonably concluded that
Reeves was the prevailing party for attorney’s fees purposes.
V.     CONCLUSION
              For the reasons above, we AFFIRM the superior court’s reasonable
accommodation order and award of attorney’s fees.




       57
              Schultz, 301 P.3d at 1242.
       58
              Godspeed relies on our decision in Fernandes v. Portwine, 56 P.3d 1, 7-8
(Alaska 2002). But there we explained that a superior court may “refus[e] to award
either party’s attorney’s fees” when “neither party can be characterized as the prevailing
party.” Id. at 8 (quoting City of Valdez v. Valdez Dev. Co., 523 P.2d 177, 184 (Alaska
1974)). Here the superior court reasonably characterized Reeves, and only Reeves, as
the prevailing party.
       59
              Schultz, 301 P.3d at 1241-42.
       60
              Id. at 1241.

                                           -24-                                     7617